 In the Matter Of KROGER COMPANY (ST. Louis BRANCH OFFICE),EMPLOYERandAMALGAMATED MEAT CUTTERS AND BUTCHER WORK-MEN OF NORTH AMERICA, LOCAL 534, A. F. L., PETITIONERCase No. 14-RC-846.-Decided January 18, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Ralph E.Kennedy, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit consisting of all meatdepartment employees at five of the Employer's stores in the St. Louisbranch of the Employer, excluding grocery, clerical, and professionalemployees, guards, and supervisors.The Employer contends that theunit sought is inappropriate on the ground that the controlling factorsupporting the unit requested is the extent of the Petitioner's organi-zation.The Petitioner offered no evidence as to the appropriatenessof the unit, and its representative admitted at the hearing that thesefive stores do "not necessarily" constitute an appropriate unit.It appears from the record that the five stores in question are locatedin five different towns in Illinois.These locations form a rectangle,about 40 miles long and 20 miles wide. For administrative purposes,88 NLRB No. 47.194 KROGE'R COMPANY195these stores are included in a group designated by the Employer asDistrict 405.This district embraces more than the five stores hereininvolved, but the record does not reveal the total number.' It alsoappears that the Employer operates some stores which are in the samegeographical area as the five stores in question, but which may or maynot be administratively included by the Employer in District 405.The five stores sought by the Union do not comprise a completegeographical or administrative subdivision,2 nor do they on any otherbasis appear to constitute a separate appropriate bargaining unit.The Petitioner has not asked to represent all the stores in District405, nor is the evidence in the present record adequate to determinewhether or not the district would constitute an appropriate unit. Fur-thermore, as none of these five stores employs more than one meat.cutter, bargaining units cannot be established at each store.3Accordingly, we shall dismiss the petition herein.Upon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.'The Petitioner represents the employees at some, but not at all,of these other stores.2SeeC. Pappas Company, Inc.,80 NLRB 1272.'ErieCity Iron Works,85 NLRB 1308.882191-51-14